Case: 13-10716      Document: 00512579164         Page: 1    Date Filed: 03/31/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 13-10716                                FILED
                                  Summary Calendar                        March 31, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk

CHRISTINE KELLAM,

                                                 Plaintiff–Appellant,

versus

METROCARE SERVICES,

                                                 Defendant–Appellee.



                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:12-CV-352




Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *


       Christine Kellam sued her employer under the Americans with Dis-
abilities Act and the Family Medical Leave Act. The district court granted



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10716    Document: 00512579164     Page: 2     Date Filed: 03/31/2014



                                 No. 13-10716
summary judgment for the employer, explaining its reasons in a thorough and
convincing thirteen-page opinion.
      Kellam complained that, while out on family medical leave, she was noti-
fied that she was to be terminated because of across-the-board staff reductions
resulting from decreased funding. She was given the chance to apply for posi-
ptions at other locations but did not take that opportunity. She received the
full benefit of her medical leave before the termination.
      As the district court explained, Kellam has presented no evidence that
her termination was for any prohibited purpose or for any reason other than
the employer-wide substantial reductions in force. The summary judgment is
AFFIRMED, essentially for the reasons carefully stated by the district court.




                                       2